Title: To Thomas Jefferson from James Wilkinson, 21 March 1824
From: Wilkinson, James
To: Jefferson, Thomas

Mexico March 21st  24Seed & Grain committed to the care of Mr Andrews For Mr JeffersonChirimolla, Avocatò, Zapotè, & Mameè arboras tropical FruitsBeans in great variety, call’d Frijol; & composg the chief aliment of the NativesTwo kinds blue early Corn, 1 Red, 1 White Flour, & 2 white of Cantilope from “tierra Caliente” plucked before ripe for this Market—I have seen neither Melons nor Oranges on this Plain & Figs rare & of an inferior qualityLarge Pepper, a good salad the seeds being removedCarrots 12 inchs in circumfce—Lentilles to be drilled 2 ft apartGarravances, a favourite vegetable of the Potagé—Small white Table Pea.—Chilikiote a kind of Pumpkin used as Cucumber for ragouts when young & tender—When ripe the Entrails cleansed of the seed & steamd with Syrup makes a sweet ma of this CountryLarge White Cabbage, white Onion, Tomato, Beets, Lettuce, Artichoke, Radish, Parsly, Turnips—J. W.